Endicott, J.
It appears by the bill 'of exceptions, that the deceased voluntarily submitted herself to an illegal operation, with intent to cause an abortion, without any justifiable medical reason; that the operation performed upon her was dangerous to life, and known by her to be so; and that a miscarriage was effected by the operation, from the consequences of which sha died.
*552It is therefore established that this voluntary act on her pait, condemned alike by the laws of nature and by the laws of all civilized states, and known by her to be dangerous to life, did actually result in death. And the question is raised, whether, for a death so caused, the defendant is liable.
We are of opinion that no recovery can be had in this case, because the act on the part of the assured causing death was of such a character that public policy would preclude the defendant from insuring her against its consequences; for we can have no question that a contract to insure a woman against the risk of her dying under or in consequence of an illegal operation for abortion would be contrary to public policy, and could not be enforced in the courts, of this Commonwealth. See Amicable Society v. Bolland, 4 Bligh N. R. 194 ; Horn v. Anglo-Australian Assurance Co. 30 L. J. (N. S.) Ch. 511 ; Moore v. Woolsey, 4 E. & B. 243.
It is therefore unnecessary to consider the questions raised upon the special clause of this policy, and so ably argued at the bar. ^Exceptions sustained.